 

   

Case 1:18-cr-00509-GBD Document 614

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

: CONSENT PRELIMINARY
-V.- : ORDER OF FORFEITURE/
MONEY JUDGMENT

ROMAN DEGTEV,

S12 18 Cr. 509 (GBD)
Defendant.

WHEREAS, on or about July 31,2019 ROMAN DEGTEYV, (the “Defendant”’) was
charged, in a three-count Sealed Superseding Information, S12 18 Cr. 509 (GBD) (the
“Information’’) with conspiracy to commit wire fraud, in violation of Title 18, United States Code,
Section 1349; wire fraud, in violation of Title 18, United States Code, 1343 and 2 (Count Two);
and conspiracy to commit money laundering , in violation of Title 18, United States Code, Section
1956(h) (Count Three);

WHEREAS, the Information included a forfeiture allegation as to Counts One and
Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
98 |(a)(1)(C) and Title 28, United States Code, Section 2461(c), any and all property constituting,
or derived from, any proceeds traceable to the commission of the offenses, including but not
limited to a sum of money in United States currency representing the amount of proceeds traceable
to the commission of the offenses charged in Counts One and Two of the Information;

WHEREAS, the Information included a second forfeiture allegation as to Count
Three, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(1), any and all property, real and personal involved in the offense, or any property traceable
Case 1:18-cr-00509-GBD Document 614 Filed 07/13/20 Page 2 of 5

to such property, including but not limited to a sum of money in United States currency
representing the amount of property involved in the offense charged in Count Three;

WHEREAS, on or about July 31, 2019, the Defendant pled guilty to Counts One,
Two and Three of the Information, pursuant to a plea agreement with the Government, wherein
the Defendant admitted the forfeiture allegation with respect to Counts One, Two and Three of the
Information and agreed to forfeit to the United States pursuant Title 18, United States Code,
Section 981(a)(1)(C), 982(a)(1), and 982(a)(2)(i), a sum of money in United States currency;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $56,791.00 in United States currency, representing the amount of proceeds traceable to
the offenses charged in Counts One and Two of the Information that the Defendant personally
obtained; and

WHEREAS, the Defendant admits that as a result of the acts and/or omissions of
the Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the
Information that the Defendant personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney Emily A. Johnson of counsel, and the Defendant, and his counsel, Elizabeth Macedonio,
Esq., that:

1, As a result of the offenses charged in Counts One and Two of the
Information, to which the Defendant pled guilty, a money judgment in the amount of $56,791.00

in United States currency (the “Money Judgment”), representing the amount of proceeds traceable

 
Case 1:18-cr-00509-GBD Document 614 Filed 07/13/20 Page 3of5

to the offenses charged in Counts One and Two of the Information that the Defendant personally
obtained, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ROMAN
DEGTEYV and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

 
Case 1:18-cr-00509-GBD Document 614 Filed 07/13/20 Page 4of5

7. This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

[LEFT INTENTIONALLY BLANK]

 
Case 1:18-cr-00509-GBD Document 614 Filed 07/13/20 Page 5of5

9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
ny, She
By, QW
Emily A. Johnson
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2409

ROMAN DEGTEV

By:

 

ROMAN DEGTEV

“Elizabeth Macedonio, Esq.
40 Fulton Street
New York, NY 10038
212-235-5494

SO ORDERED:

HON BLE’ GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE

6/29/20
DATE

DATE

DATE

’ PUL 0 7 2020

DATE

 

 

 
